The Chancellor.,
This is a case of an ordinary trespass upon land, and cutting down the timber. The plaintiff is in possession, and has adequate and complete remedy at law. This is not a case of the usual application of jurisdiction by injunction; and if the precedent were once set, it would lead to a revolution in practice, for trespasses of this kind are daily and hourly occurring.
I doubt, exceedingly, whether this extension of the ordinary jurisdiction of the court would be productive of public convenience. Such cases áre generally cf local cognizance;, and drawing them into this court would be very expensive, and otherwise inconvenient. Lord Eldon said, that there was no instance of an injunction in trespass, until a case before Lord Thurlow, relative to a mine, and which was a case approaching very nearly to waste, and where there was no dispute about the right. Lord Thurlow had great difficulty as to injunctions for trespass; and though Lord Eldon thought it surprising that the jurisdiction by injunction was taken so freely in waste, and not in trespass, yet he proceed- ■ ed with the utmost caution and diffidence, and only allowed the writ in solitary cases of a special nature, and where irreparable damage might be the consequence, if the act con-*320tinned. It has also been allowed in cases where the trespass had grown into a nuisance, or where the principle of multiplicity of suits among numerous claimants was applica- „ ble. (Mitchell v. Dors, 6 Ves. 147. Hansen v. Gardiner, 7 Ves. 305. Smith v. Collyer, 8 Ves. 89.) There is the less necessity for the interference of this court, since the statute (N. R. L. vol. 1. 525.) makes the cutting down timber a misdemeanor punishable by fine and imprisonment, and also gives the party injured treble damages. There is nothing in this case so special and peculiar as to call for this particular relief, and especially, when I am not justified by any established practice and precedent.
Motion denied.